DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest a composite material optical fiber array for automatically identifying structural material damage online comprising an optical fiber network composed of an optical fiber array, wherein a plurality of optical fibers are distributed in a grid shape and are divided into X and Y directions perpendicular or oblique to each other, all of the optical fibers in the X direction are parallel, and all of the optical fibers in the Y direction are perpendicular or oblique to all of the optical fibers in the X direction, the X direction and the Y direction of the optical fiber network are respectively provided with a set of photoelectric circuit, each set of the photoelectric circuit comprises a light source, a light switch A, a light switch B and a photoelectric sensor, the light source emits visible light and converts electric energy into light energy, the light switch A is positioned on one side of the optical fiber network, has an input end and a plurality of output ends, has a function of switching a transmission path of light, and can receive the visible light emitted by the light source so as to successively transmit the visible light to different optical fibers through an internal torsional micro-mirror, the light switch B is positioned on the other side of the optical fiber network, has a plurality of input ends and an output end, has a function of switching a transmission path of light, and can successively receive the visible light transmitted by the optical fibers through an internal torsional micro-mirror so as to transmit the visible light to the photoelectric sensor, if visible light irradiates on the photoelectric sensor, the photoelectric sensor outputs an electric signal, otherwise, the photoelectric sensor does not output an electric signal and two sets of the photoelectric circuits are connected with a computer, the computer converts the received electric signal into a pulse signal in real time and compares a real-time waveform diagram with a non-damaged waveform, and after processing, the computer outputs position coordinates of breaking points and judges the size of a wound according to the distribution of the breaking points in addition to the accompanying features of the independent claim.
A close prior art of record is U.S. Patent 5015,842 to Fradenburgh et al.  Fradenburgh teaches an optical fiber array in a grid shape (Figure 2) and an electro/optic readout system (51) comprising light sources (53) and photodiodes (55) to convert the signal.  Fradenburgh further teaches a computer for analyzing the output signals to locate the position of the damage.  But Fradenburgh fails to expressly teach a set of photoelectric circuits, where light switch A and B are positioned on sides of the optical fiber array, where the function of switching to determine the damage position and size is provided by switching through an internal torsional micro-mirror.
Therefore, claims 1-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.
References B-D discusses optical fiber grid arrays for providing optical signals to determine faults and damage positions of a system.  Reference E is the printed publication of the current application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TINA M WONG/Primary Examiner, Art Unit 2874